Case 1:20-cv-00261-TFM-N Document 9 Filed 03/08/21 Page 1 of 1                      PageID #: 45




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 LARYIE EARL JONES, AIS # 156610,               )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:20-cv-261-TFM-N
                                                )
 HUEY HOSS MACK, et al.,                        )
                                                )
        Defendants.                             )

                         MEMORANDUM OPINION AND ORDER

       On February 9, 2021, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s Motion to Add a Defendant to Complaint (Doc. 5, filed June 10, 2020) be

granted, Plaintiff’s Motion for Summary Judgment (Doc. 4, filed May 13, 2020) be denied, and

this action be dismissed without prejudice under 28 U.S.C. § 1915(g). See Doc. 7. No objections

were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation of the Magistrate Judge is ADOPTED.

Accordingly, the Motion to Add a Defendant to Complaint (Doc. 5) is GRANTED, the Motion

for Summary Judgment (Doc. 4) is DENIED and this action is DISMISSED without prejudice

prior to service of process, pursuant to 28 U.S.C. § 1915(g).

       Final judgment pursuant to Fed. R. Civ. P. 58 will issue separately.

       DONE and ORDERED this 8th day of March, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
